Citation Nr: 1139559	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado, and Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, also reported as a mood and anxiety disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a sinus disorder.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 1985 to February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In March 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated in service for low back complaints.  His currently diagnosed back disorder is not shown to be related to service.  

2.  The Veteran was treated in service for complaints of depression.  His currently diagnosed major depression is reasonably related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110; 1112, 1113, 5103 (West 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).   


2.  The criteria for service connection for major depressive disorder, also reported as a mood and anxiety disorder have been met.  38 U.S.C.A. §§ 1110; 1112, 1113, 5103 (West 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, as to the issue denied below, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran March 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue denied below.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records and the Veteran submitted a statement from a private examiner.  Next, a specific VA medical opinion pertinent to the appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate to make a determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue denied below has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the claim denied below.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Concerning the issue granted below, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For some disorders, including arthritis, service connection may be granted if manifested to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the  Board's analysis below will focus specifically on what  evidence is needed to substantiate the claims and what the  evidence in the claims file shows, or fails to show, with  respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

A Low Back Disorder

The Veteran claims that he has a current low back disorder that is related to his military service.  His service treatment records show that he was treated in service for a back strain in September 1985, for muscle sprain in November 1985 and for myofacial strain in June 1987.  At separation in February 1988, he reported having back pain.  

After service, VA records show that the Veteran was treated in March 2008 after complaining of back pain.  He reported that he noticed some sharp pains in his low back the day before, which seemed to start spontaneously.  He stated it got worse with weight lifting on the morning of this treatment and continued to worsen thereafter.  He noted a history of back pain also associated with lifting.  Low back pain/sprain was the assessment.  

The Veteran was examined by VA in November 2009.  He complained of having pain everyday for years.  The Veteran's history was noted and he was examined.  X-rays were taken and the impression was, mild degenerative changes.  The diagnostic assessment was, lumbosacral strain.  The examiner stated that the degenerative changes are likely to be age related and asymptomatic.  The examiner also stated that lacking documentation of back pain in the service records, she could not provide an opinion as to the possible relationship between the claimed condition and the Veteran's military service without resorting to speculation.  

The Veteran was examined by VA in June 2011.  The claims file was reviewed.  The Veteran reported having back pain.  The Veteran's medical history was documented.  He was examined.  X-rays showed mild degenerative changes of the lumbar spine.  The diagnosis was, lumbar spine degenerative changes.  The examiner opined that this is not caused by or the result of military service.  She stated that her rationale was that the Veteran was evaluated in service on three different occasions for muscle sprains and that muscle sprains do not cause long-term sequelae.  She said that sprains do not cause, contribute to or enhance the progression of lumbar spine degenerative changes.  She indicated that it is most likely that the symptoms were and are within the range that is normal in the general population and not an indication of disease or pathology.  

The Board finds that the evidence does not support a finding that service connection is warranted.  While the Veteran has met two of the criteria necessary for service connection, i.e., in service treatment and a current disability, the third crucial element, a nexus between the two, has not been shown.  It is noted that the opinion of the VA examiner in November 2009 is not adequate since the examiner stated that an opinion could not be made without resorting to speculation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). Therefore, any VA examination that rests solely on this statement is inadequate.  The only adequate opinion which addresses this was provided by the VA examiner in June 2011.  

In providing this requested medical opinion in June 2011 concerning this case, this VA examiner not only reviewed the claims file for the pertinent medical and other history (as evidenced by her noting specific clinical findings in years past), she also more importantly discussed the underlying rationale of her opinion as determined by these objective clinical findings.  So the opinion has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  It also is based on valid and reasoned medical analysis, again, with explanation as to why she concluded unfavorably, which is where most of the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   The opinion has high probative value and stands uncontradicted in the record.  

The Board has considered the lay statements submitted in support of the Veteran's claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.   See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the  Federal Circuit determined that lay evidence can be competent and  sufficient to establish a diagnosis of a condition when (1) a  layperson is competent to identify the medical condition (noting  that sometimes the layperson will be competent to identify the  condition where the condition is simple, for example difficulty  hearing, and sometimes not, for example, a form of cancer), (2)  the layperson is reporting a contemporaneous medical diagnosis,  or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,   312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").   The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that his back disorder is the result of service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his back disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person  who is qualified through education, training, or experience to  offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service. 

Further, to the extent that the Veteran's statements are offered as evidence of continuity of  symptomatology, the Board acknowledges that lay evidence  concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous  medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the  Veteran's treatment records do not reflect a diagnosis of a back disorder until 2008, decades after service, weighs  heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Additionally his credibility is in question as to continuing symptoms since service since he has reported that his back pain began spontaneously after lifting weights in 2008.  This also conflicts with his statement that he has back pain every day.  As such, the Board finds him to be not credible and that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The preponderance of the evidence is against finding that the Veteran has a low back disorder etiologically related to active service.  The appeal is accordingly denied.  In  making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  

Major Depressive Disorder

The Veteran claims that his current psychiatric disorder is related to service.  His service treatment records show that the Veteran was treated in service for psychiatric complaints.  In October 1986, rule out adjustment disorder was reported.  In February 1988, he complained of having worries, depression and personality change.  

After service, VA records show a complaint of depression in July 2005.  In a letter dated in November 2005, a private therapist stated that the Veteran had been treated since February 2002.  She stated that he was given a diagnosis of major depressive disorder, recurrent, moderate at that time.  She reported that the Veteran has been treated for the condition on a regular basis since that time and was last seen there in October 2005.  The clinician went on to say that the Veteran showed her his military records from 1988, indicating concerns with depression.  She opined that based on the Veteran's diagnostic picture, and his history, he has suffered from depression since that time.  

The Veteran was examined by VA in December 2005.  The claims file was not available.  The examiner noted that the Veteran had some service records with him.  He was examined, and the clinician diagnosed major depressive disorder, recurrent, mild; anxiety disorder, and impulse control disorder.  The examiner opined that major depressive disorder is less likely as not caused by or the result of military service.  As to the rationale, the examiner stated that the copies of the service records supplied by the Veteran showed three visits for counseling in 1986.  It was noted that he cited several stressors at the time as well as increased alcohol use and his emotional adjustment problems were likely best characterized as adjustment disorder as opposed to a major depressive episode or some other form of chronic or severe depression.  He noted that there was nothing about his military service per se that could have caused a chronic depressive disorder, even though onset of depressive symptoms occurred during his service years.  The examiner stated that has no known formal treatment for depression between 1986 and about 2001 when he started going to the University of Minnesota for therapy.  He noted that he claimed to be depressed during this time and his self-reported level of functioning during those years was low as he was mostly unemployed and living with his parents.  

In an August 2006 addendum the December 2005 VA examiner reported that he had reviewed the service records and that the conclusions reached in December 2005 were confirmed by a review of the file and service records.  The examiner added that assuming the Veteran was depressed between 1986 and 2001, there is no reason to conclude that depression symptoms in service due to adjustment issues in 1986 had anything to do with depression or anxiety symptoms he had later in life.  

The Veteran was examined by VA in June 2011.  The claims file was reviewed.  His history was documented.  He was interviewed and testing was conducted.  The examiner stated that given the Veteran's self-report, clinical presentation, review of medical records, and review of the service records the Veteran appears to meet the full criteria for chronic Major Depressive Disorder.  The examiner stated that though the Veteran claims that this began secondary to events in the military in which he was essentially left alone to run equipment that he had not been properly trained to do, it is less likely than not that this event is the source of the Veteran's depression.  It was noted that the Veteran reported that he began drinking alcohol at age 17-18, and was smoking marijuana several times a week beginning at age 13 until he joined the military.  The clinician stated that the Veteran also reported that though the situation was anxiety provoked and stressful, he was drinking daily as well.  He stated that thus, the Veteran likely had a depressive disorder that presented shortly after he entered service as he reported.  The examiner went on to state that the early and chronic use of a depressant such as marijuana and alcohol suggest that it is less likely than not that the Veteran's emotional problems are causally related to his military service.  The finding was, major depressive disorder unrelated to military service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

For instance, the Court has held that a post-service reference to injuries sustained in service, without a review of service medical records, does not constitute competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has also held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record, see Miller v. West, 11 Vet. App. 345, 348 (1998), and that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

However, the Board is aware that a medical opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has very recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Id. 

After weighing all the evidence, the Board finds that both the private examiner's opinion and the VA opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The opinions offered are supported by rationale and have probative value.  All of the examiners had access to the Veteran's service records.  Both VA clinicians examined the Veteran and the private examiner has been treating the Veteran since 2002.  All offered rationale for the findings.  In addition, the Board does not find the stated rationale by VA to be any more persuasive than the rationale provided by the private examiner who found that the Veteran has major depressive disorder related to his service.  She based her opinion on his military records, his diagnostic picture and his history.  It is also noted that the VA examiners have stated that the Veteran had a depressive disorder that began in service.  This is also the finding of the private examiner.  The private examiner who has been treating the Veteran also concluded that the disorder continued thereafter.  The Veteran has stated this as well.  While the Veteran is not a medical professional, the Board notes that the Veteran is competent to attest to feeling depressed since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The private examiner has acknowledged that his symptoms continued from 1988 based on the Veteran's history and treatment of the Veteran since 2002.  And while the VA examiner has stated that even if the Veteran had depression from 1988 on this was not related to service, he did not provide the rationale for this finding or discuss why the depressive disorder that was noted to begin in service was not related to any continuing symptoms.  The Veteran's claim of continuity is also bolstered by the fact that he indicated that he was unable to obtain treatment after service until his income increased in 2001 because prior to that he could not afford it.  He supplied a statement from the Social Security Administration which showed that from 1988 until 2001 he had low incomes.  The document shows a substantial increase in his earnings beginning in 2001 and the record shows that he began treatment in 2002.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2011).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Here the evidence reasonably supports a finding that service connection on a direct basis is warranted.  The Veteran is competent to attest to experiencing continuing depression during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the opinion of the VA medical examiners is not shown to have higher probative value than the private opinion which links the Veteran's diagnosed major depressive disorder with service.  Given this evidence as well as the credible lay evidence submitted by the Veteran, the Board finds that the evidence is at least in equipoise and that therefore service connection is warranted.


ORDER

Service connection for a low back disorder is denied. 

Service connection for major depressive disorder, also reported as a mood and anxiety disorder is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for a sinus disorder.  The Veteran sought treatment in service in February 1985 for nasal congestion which was diagnosed as a Eustachian tube dysfunction.  In addition, the Veteran listed a runny nose as a current problem in his separation examination in February 1988.  He has been diagnosed with allergic rhinitis, and vasomotor rhinitis.  In the Board's March 2010 remand the RO was to schedule the Veteran for a VA examination to ascertain the nature and etiology of all sinus disorders that may be present.  The examiner was to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether the Veteran has a sinus disorder that is causally or etiologically related to symptomatology shown in the Veteran's service treatment records in February 1985, or to any other documented incident of military service.  The Veteran was examined in June 2011.  The examiner did not address the treatment in service in 1985 or the Veteran's notation at service separation regarding a runny nose as a current problem in his separation examination in February 1988.  The examiner merely stated that there was no medical evidence that the Veteran was evaluated on duty for this condition.  Thus the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the June 2011 VA examiner for an addendum opinion.  If that examiner is no longer available, have the file reviewed by another physician who is qualified to offer an opinion in this matter.  The clinician should review the file including the service records and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disorder is related to service.  The examiner is requested to specifically address the in service treatment in 1985 and the Veteran's notation at service separation regarding a runny nose as a current problem in his separation examination in February 1988.  Complete rationale must be provided.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


